DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 11/23/2020. In the paper of 11/23/2020, Applicant amended claims 1 and 19.
This paper is made Non-Final because of new amendments made to the prior rejection of claims 1 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Status of the Claims
Claims 1 and 19 are pending and under examination.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 1 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn. A new rejection of claims 1 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is provided below. Accordingly, this paper is made NON-Final. Further, Applicant’s arguments as applied to the new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are addressed in the section entitled “Argument(s)” below.

Maintained Rejection(s)
The rejection of claims 1 and 19 under 35 U.S.C. 101 is maintained because the amendments made to claims 1 and 19 do not obviate the prior rejection and do not add any additional elements to the claims so that the claims amount to significantly more than the judicial exception. 
Claims 1 and 19 are still rejected under 35 U.S.C. 101. The administering of/postsurgical adjuvant treatment step of the claims is conditional (i.e. the claims directs a treatment of a subject “if” the subject 

Argument(s)
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive as follows.
Concerning the rejection under 35 U.S.C. 101, Applicant argues that the pending claims are patent-eligible in view of the court decision in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, where the court held that a claim in Vanda is patent eligible (see Remarks of 11/23/2020, pg 1, 3rd para to last paragraphs of section entitled “Claim Rejections under 35 U.S.C. 101”).  
Applicant argues (Remarks, pg 2, last para) that the instant detecting step of claim 1 is equivalent to the “determining” step of the claim in Vanda, wherein Vanda, the patient’s CYP2D6 metabolize status is determined from the obtained genetic profile. 
Applicant further argues that the instant administering step of claims 1 and 19, depend on the results of the detecting/determining step such that: 
- if the cancer comprises a radiosensitive breast cancer, then administer a radiotherapy, wherein the radiotherapy is postsurgical adjuvant radiation treatment. This is equivalent to the administering step of the claim at issue in Vanda which is an “if/then” treatment depending on whether a genetic profile was found - e.g., a CYP2D6 poor metabolizer (Remarks, pg 2, last para).

Applicant’s last argument that the administering step of Vanda is equivalent to Applicant’s administering step is not found to be persuasive as follows. 
In contrast to Applicant’s claims, Vanda’s conditional limitations ALWAYS directs a treatment wherein for each condition encompassed by the claim, a distinct dose of iloperidone is administered. 
Specifically, Vanda’s claim recite: 
“if the patient has a CYP2D6 poor metabolizer genotype, internally administering iloperidone to the patient in an amount of 12 mg/day or less”. 
if the patient has a CYP2D6 poor metabolizer genotype, internally administering iloperidone to the patient in an amount that is greater than 12 mg/day, up to 24 mg/day. 
In contrast to Vanda, for the instant claims 1 and 19, there is a lack of a treatment/administering step for a subject that does NOT have radiosensitive breast cancer which creates a condition whereby the judicial exception is not integrated into a practical application (i.e. no action is taken beyond the identification of a subject having radiosensitive breast cancer stemming from the naturally occurring correlation of specific genes to a phenotype and the abstract step of acknowledging the presence of the phenotype). Applicant’s arguments above are not persuasive, because the claims are construed encompassing judicial exception(s) i.e. naturally occurring correlation between levels of mRNA expression of certain genes and the presence of radio-sensitive or radio-resistant breast cancer cells in a sample obtained from a subject that are not integrated into a practical application.
Applicant traverse the rejection under 35 U.S.C. 112(a) by arguing that Table 5 lists 147 genes (the basal gene expression of 67 genes are positively correlated with radiation sensitivity metric (SF-2Gy), while the basal gene expression of the remaining 80 genes are negatively correlated with radiation sensitivity metric (SF-2Gy)). Applicant further argues that each gene of Table 5 can be used alone to identify radiosensitive breast cancer, as well as a combination of any five of these genes of Table 5 could used to identify radiosensitive breast cancer (see Remarks, pg 5, 1st para).
Applicant’s arguments are not persuasive because of the following: 
Applicant’s arguments are not commensurate in scope with the claims since in contrast to the disclosure of the specification noted in the arguments above, the claims simply require detecting the basal mRNA expression level of any 5 of the 51 genes recited in claims 1 and 19 to identify the subject having radiosensitive breast cancer. The claims do not address how to establish the mRNA levels of any of the 5 to 51 genes recited, whether simply detecting a basal/normal mRNA levels of the recited genes can distinguish a subject having radiosensitive breast cancer from a subject having normal breast cells or non-radiation sensitive breast cancer cell or whether a threshold mRNA levels of each gene must be considered or algorithms such as SF-2Gy to discriminate  and distinguish between the different types of subjects as indicated and/or different subtypes of breast tumors.
Claims 1 and 19 as presently recited do not enabled the ordinary skilled artisan to administer a post adjuvant radiation therapy to a subject having radiosensitive breast cancer since the claims fail to indicate how to accurately identify radiosensitive breast cancer in a subject by simply detecting human mRNA expression levels of 5 genes that would be normally expressed in human subject having and not having breast cancer.

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate thereof of claim 1 since the limitation of step (b) of claim 1, i.e. “detecting the mRNA expression level in the sample of a plurality of genes” is not distinct from the limitation of step (b) of claim 19, i.e. “having the mRNA expression level in the sample of a plurality of genes detected”.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 newly recite the functional limitation “to determine if the subject has a radiosensitive breast cancer” without providing any indication about how the functional characteristic is provided. It is unclear this limitation merely states a functional characteristic or whether the claim requires some other structure to be added. The recited functional characteristic does not follow from just the detected mRNA of the recited genes of claims 1, 19 (is not an inherent property of) since the normal expression of these human genes would not indicate the presence of radiosensitive breast cancer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention of claims 1 and 19 are directed to judicial exception, without significantly more.  Claim 1 recites the limitation “a method for treating breast cancer in a subject comprising: 
a) obtaining a sample from the subject comprising breast cancer cells; 
b) detecting the mRNA expression level in the sample of a plurality of genes, wherein said genes are selected from Table 6 comprise at least five genes selected from ATM, MTRF1, ZNF259, ZNF294, PBX3, NFIL3, PRKCA, LAMP2, SYBL1, DNAJB4, SARS, ITPR1, MSRA, BIN1, SERPINE2, EMP3, GALC, BCAR3, OSMR, SDHD, FZD2, SLC39A14, PXMP4, RAB25, SPC25, ASF1B, BATF, MYQ5C, GINS2, KRT86, HELLS, RAD51, TK1, MCM10 , CDTl, MKI67, DNMT3B, RAB15, BUB1B, RBPMS, PRC1, PDCD4, HOOK1, HOXC13, BLM, BTG2, TSPAN13, CPE, COBL, DTL and C4orf19 to determine if the subject has a radiosensitive breast cancer;
c) administering a radiotherapy to the subject if the subject has a radiosensitive breast cancer, wherein the radiotherapy is postsurgical adjuvant radiation treatment”.
	 Claim 1 relies on a natural principle (a naturally occurring correlation), i.e. the mRNA expression level of at least five genes selected from ATM, MTRF1, ZNF259, ZNF294, PBX3, NFIL3, PRKCA, LAMP2, SYBL1, DNAJB4, SARS, ITPR1, MSRA, BIN1, SERPINE2, EMP3, GALC, BCAR3, OSMR, SDHD, FZD2, SLC39A14, PXMP4, RAB25, SPC25, ASF1B, BATF, MYQ5C, GINS2, KRT86, HELLS, RAD51, TK1, MCM10 , CDTl, MKI67, DNMT3B, RAB15, BUB1B, RBPMS, PRC1, PDCD4, HOOK1, HOXC13, BLM, BTG2, TSPAN13, CPE, COBL, DTL and C4orf19 in a breast cancer cell of any subtype AND the sensitivity or resistance of the breast cancer cell to radiation treatment.
	Applicant did not invent this naturally occurring correlation, rather they uncovered radiation-response marker genes for identifying radiation sensitive breast cancer or radiation resistant breast cancer cells.
This judicial exception/natural principle is not integrated into a practical application because the administering step of claim appears to be conditional (specifically, a postsurgical adjuvant radiation is administered if the mRNA expression level of any 5 genes up to all 51 genes recited in claim 1 are detected for a breast cancer cell. The administering as presently recited encompass a step of doing nothing (no practical application of the judicial exception is performed). 
Claim 1 also recites no additional elements that elevate the claim so that it amounts to significantly more than the judicial exception that is recited in claim 1.
.

Claim 19 recites the limitation: method for treating breast cancer in a subject comprising: 
a) obtaining a sample from the subject comprising breast cancer cells; 
b) having the mRNA expression level in the sample of a plurality of genes detected, wherein said genes are selected from Table 6 comprise at least five genes selected from ATM , MTRF1, ZNF259, ZNF294, PBX3, NFIL3, PRKCA, LAMP2, SYBL1, DNAJB4, SARS, ITPR1, MSRA, BIN1, SERPINE2, EMP3, GALC, BCAR3, OSMR, SDHD, FZD2, SLC39A14, PXMP4, RAB25, SPC25, ASF1B, BATF, MYQ5C, GINS2, KRT86, HELLS, RAD51, TK1, MCM10 , CDTl, MKI67, DNMT3B, RAB15, BUB1B, RBPMS, PRC1, PDCD4, HOOK1, HOXC13, BLM, BTG2, TSPAN13, CPE, COBL, DTL and C4orf19 to determine if the subject has a radiosensitive breast cancer and 
c) administering a radiotherapy to the subject if the subject has a radiosensitive breast cancer, wherein the radiotherapy is postsurgical adjuvant radiation treatment.
Claim 19 relies on a natural principle (or a naturally occurring correlation), i.e. the expression level of at least five genes selected from ATM, MTRF1, ZNF259, ZNF294, PBX3, NFIL3, PRKCA, LAMP2, SYBL1, DNAJB4, SARS, ITPR1, MSRA, BIN1, SERPINE2, EMP3, GALC, BCAR3, OSMR, SDHD, FZD2, SLC39A14, PXMP4, RAB25, SPC25, ASF1B, BATF, MYQ5C, GINS2, KRT86, HELLS, RAD51, TK1, MCM10 , CDTl, MKI67, DNMT3B, RAB15, BUB1B, RBPMS, PRC1, PDCD4, HOOK1, HOXC13, BLM, BTG2, TSPAN13, CPE, COBL, DTL and C4orf19 AND in a breast cancer cell of any subtype AND the sensitivity or resistance of the breast cancer cell to radiation treatment.
	Applicant did not invent this natural correlation, rather they uncovered radiation-response marker genes for identifying radiation sensitive breast cancer or radiation resistant breast cancer cells.
The judicial exception/natural principle of claim 19 is not integrated into a practical application because the administering step of the claim appears to be conditional (specifically, a postsurgical adjuvant radiation is administered if the mRNA expression level of any 5 genes up to all 51 genes recited in claim 19 are detected for a breast cancer cell. The administering as presently recited encompass a step of doing nothing (no practical application of the judicial exception is performed). Claim 19 further recites no additional elements that elevate the claim so that it amounts to significantly more than the judicial exception that is recited in claim 19.

Claim Rejections - 35 USC § 112 (enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 	“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


	The nature of the invention and breadth of claims

	Claims 1 and 19 are broadly drawn to a method for treating breast cancer in a subject comprising:
detecting any level of mRNA expression of at least 5 genes selected from ATM, MTRF1, ZNF259, ZNF294, PBX3, NFIL3, PRKCA, LAMP2, SYBL1, DNAJB4, SARS, ITPR1, MSRA, BIN1, SERPINE2, EMP3, GALC, BCAR3, OSMR, SDHD, FZD2, SLC39A14, PXMP4, RAB25, SPC25, ASF1B, BATF, MYQ5C, GINS2, KRT86, HELLS, RAD51, TK1, MCM10 , CDTl, MKI67, DNMT3B, RAB15, BUB1B, RBPMS, PRC1, PDCD4, HOOK1, HOXC13, BLM, BTG2, TSPAN13, CPE, COBL, DTL and C4orf19 in a sample of a subject comprising breast cancer cells, 
determining the presence of radiosensitive breast cancer cells in the sample, 
administering a radiotherapy to the subject if the subject has a radiosensitive breast cancer, wherein the radiotherapy is postsurgical adjuvant radiation treatment.
However, as will be further discussed, there is no support in the specification and prior art for the claimed methods.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

Working Examples
	The specification (i.e. US2015/0232931) teach an assessment of the radiation sensitivity of 16 breast cancer cell (BCC) lines under varying doses of ionizing radiation (see US2015/0232931, para [0026], [0089]), wherein the assayed BCC lines are representative of different breast cancer subtypes (e.g. 5 luminal, 4 basal A, 4 basal B, and 3 HER2/neu amplified cell lines, US2015/0232931, para [0106]). 
An unsupervised hierarchical clustering algorithm directed the BCC lines into two distinct groups based on a radiation sensitivity metric (SF-2Gy) (surviving fraction (SF) after 2 Gy of radiation treatment/radiotherapy). The specification discloses that radioresistant cell lines had (SF-2Gy >45%) while the radiosensitive cell lines (SF-2Gy <45%) (US2015/0232931, para [0110], para [0029], [0104]).
The basal gene expression data from 16 breast cancer cell lines measured via quantitative RT-PCR assays were further correlated with radiation sensitivity metric (SF-2Gy) on a gene-by-gene basis and 147 genes which showed a >2 fold difference and a Spearman's correlation p-value <0.05 in expression were identified (67 genes positively correlated, 80 genes negatively correlated) (US2015/0232931, para [0029], [0104], [0109], [0111]).
The specification notes the 51 genes (see the 51 genes recited in claims 1 and 19) of the 147 genes were validated with a training dataset having human breast tumor dataset containing data of early stage, node-negative patients treated with surgery and radiotherapy (RT) alone without adjuvant chemotherapy to assess the predictive effect of radiosensitivity (RS) signature on recurrence risk after RT (US2015/0232931, para [0089], [0095], [0098], [0112], [0116]). 


Quantity of Experimentation
Based on omission in the specification and the claims, the quantity of experimentation in this area is extremely large since there is likely a significant number of parameters to be performed to enable the claimed methods (including wet-chemistry steps and computer algorithms) that are not described or applied in the specification or recited by the claims. 
For example, the specification fails to describe how to measure basal mRNA expression levels nor show measurements of basal mRNA expression levels for normal breast cells compared to radiosensitive breast cancer cells across various different subtypes of breast tumors or radioresistant breast cancer cells across various different subtypes of breast tumors as determined with microarray or qRT-PCR. Applicant did not establish how to normalized mRNA expression levels across numerous random selections of any 5 or more genes recited in claim 1, particularly across a background of other expressed genes for normal breast tissue or across various different subtypes of breast tumors. 
Applicant did not compare and correlate the normal basal mRNA expression level of any 5 of the 51 genes recited in claims 1 and 19 nor teach how to use the normal basal mRNA expression level of any 5 of the 51 genes recited in claims 1 and 19 to indicate the presence of normal breast cells or radiosensitive breast cancer cells or radioresistant breast cancer cells.
For any five genes selected from claim 1 or claim 19 by an ordinary skilled artisan, it is not known what degree of variance in mRNA expression levels is to be expected for each gene within a radiation-sensitive human breast cancer cell as compared to radiation resistant breast cancer cell, or clear whether the gene would be indicated as either radiosensitive or radioresistance across all breast cancer subtypes.
Further since a single human breast cancer subject may present with many coexisting subtypes due to the heterogeneity nature of cancers, it is not known from the specification how mRNA levels stratify across coexisting subtypes and what mRNA levels threshold is needed to select patients to which radiotherapy would be administered.
 It is also not known what differences in mRNA expression levels would be expected across all of the random combinations of any 5 or more genes permitted in claim 1 or how to apply detected mRNA expression amounts of any select random combination of any 5 or more genes recited in claim 1 to discriminate patients that are unlikely to develop local recurrence after radiation therapy from those patients at high likelihood of recurrence despite standard radiation therapy or to inform that a postsurgical adjuvant treatment is to be administered to each subject having breast cancer. 
For example, should an ordinary skilled only select and compare the mRNA levels radioresistance genes or is a combination of radiosensitive and radioresistance genes permitted when selecting the mRNA expression levels that will used to indicate radiotherapy treatment. 

The quantity of experimentation to practice the instant claims is extremely high since the guidance provided by the specification amounts to an invitation to the skilled artisan to obtain human breast sample or breast cancer cell samples from subjects, detect various mRNA expression levels of a plurality of specific genes and then identify breast cancer subjects having radiosensitive cancer to which postsurgical adjuvant radiotherapy should be administered to and treat these subjects with the postsurgical adjuvant radiotherapy. The selection of breast cancer subjects to which a postsurgical adjuvant radiotherapy should be administered to from observing an mRNA expression level value depend upon numerous unknown parameters and the factor of unpredictability in applying mRNA expression levels without guidance weighs heavily in favor of undue experimentation.  
Accordingly, claims 1 and 19 are not enabled because it is not known how to apply detected basal mRNA levels of any 5 or more genes from claim 1 or claim 19 to select subjects that have radiosensitive breast cancer so that these subjects are treated with postsurgical adjuvant radiation therapy.
Based on the above considerations, it is concluded that undue experimentation would be required to carry out the instant methods.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 14, 2021